DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed of April 22, 2022 has been entered.
Claims 1-4 and 6-17 are presented for examination, with Claims 1 and 17 being in independent form.

Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “wherein the first dimmer assembly receives executable dimming instructions via a first actuatable physical switch, wherein the first dimmer assembly acts as a master device and the second dimmer assembly acts as a slave device such that the dimming instructions executed  by the first dimmer assembly are propagated via the physical data transmission line to the second dimmer assembly, and wherein an output of the first dimmer assembly is always floating such that, when the first actuatable physical switch is in an off state, the physical data transmission line is in an equivalent of a floating state,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 2-4 and 6-16 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 17, the specific limitations “wherein the first dimmer assembly receives executable dimming instructions via an actuatable physical switch, wherein the executable dimming instructions carried out by the first dimmer assembly are propagated via the physical data transmission line to the standard three-way switch, and wherein an output of the first dimmer assembly is always floating such that, when the actuatable physical switch is in an off state, the physical data transmission line is in an equivalent of a floating state,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 7,247,999 (“Kumar”) relates to a dimmer for use with a three-way switch.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEDRO C FERNANDEZ/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844